Appellee filed a motion to strike the bill of exceptions in this case, upon the ground that it was not tendered or signed during the term at which the trial was had and the verdict and judgment entered, as required by Rule 97 of Circuit Court Practice. It appears from the record that trial was had at the fall term of Polk County Circuit Court, and verdict and judgment entered on October 31st, 1924, in favor of the plaintiff, M. Ellen Ford. Motion for new trial was filed by defendant, Worrell, within *Page 572 
four days. The motion for new trial was heard and denied at the subsequent or spring term of the court, on June 2d 1925, and the bill of exceptions was presented to the judge on July 27th, and signed by him on July 29th, 1925, during the same term in which the motion for new trial had been argued and denied. The latter term is the "term of the court at which the verdict was rendered or the trial had" within the meaning of Rule 97 of Circuit Court Rules, which provided that "the bill of exceptions shall be made up and signed during the term of the court at which the verdict is rendered or trial had, unless by special order further time is allowed." The general rule is that a trial at law is not concluded until the motion for new trial where one is lawfully interposed, and retained for consideration, is disposed of. Greeley v. Percival, 21 Fla. 428; Rehfield v. Moore, 76 Fla. 378, 80 South. Rep. 52; Live Oak Ry. Co. v. Holmes, 85 Fla. 463; McClellan v. Wood, 78 Fla. 407,  83 So. 295; A. C. L. R. Co. v. Mallard, 53 Fla. 515,43 So. 755.
The motion is accordingly denied.
WEST, C. J., AND WHITFIELD, ELLIS, TERRELL AND STRUM, J. J., concur.
                   ON PETITION FOR REHEARING.
1.  The time allowed by the court for the presentation of a bill of exceptions begins to run when not otherwise specified in the order from the end of the term at which the order is made.
2.  Where pursuant to an order entered in the minutes of the court during the term in which the motion for new trial was finally determined, a bill of exceptions was, after the adjournment for the term, but within the time allowed by the order presented to the trial judge for authentication and was by the judge subsequently authenticated a motion to strike the *Page 573 
bill of exceptions on the ground that no order was made extending the time for presenting the bill of exceptions, will be denied.
Rehearing denied.